Case 3:18-cv-04881-JSC Document 259-8 Filed 03/11/21 Page 1 of 7




                 EXHIBIT G
                Case 3:18-cv-04881-JSC Document 259-8 Filed 03/11/21 Page 2 of 7


                                                        Witness Expenses

Invoice No.     Dates                Witness           Description               Travel Costs                  Total Amount Claimed
                                                                                  552.46 ($429.23 for hotel,
                                                       Deposition Attendance -         $91.50 for train, and
       111785      11/6/19 - 11/7/19 Zarcu, Cristian   Taxi, train, and hotel              $31.73 for taxis)                $552.46

                                                                                 Total Witness Expenses
                                                                                 Claimed                                    $552.46
Case 3:18-cv-04881-JSC Document 259-8 Filed 03/11/21 Page 3 of 7
Case 3:18-cv-04881-JSC Document 259-8 Filed 03/11/21 Page 4 of 7
Case 3:18-cv-04881-JSC Document 259-8 Filed 03/11/21 Page 5 of 7
Case 3:18-cv-04881-JSC Document 259-8 Filed 03/11/21 Page 6 of 7
Case 3:18-cv-04881-JSC Document 259-8 Filed 03/11/21 Page 7 of 7
